Title: To John Adams from John Jenks, 1 July 1789
From: Jenks, John
To: Adams, John



Honour’d sir
Salem July 1st. 1789

Not having had the honour of seeing you since your arrival from Europe, permit me to congratulate you upon your safe return to your Country & Friends—
dear Sir I have a Favour to ask for a Friend whom I would more earnestly sollicit for, than I possibly could for myself— Majr. Jos: Hiller is my particular acquaintance, He has for a number of years annually appointed by the General Court the Naval Officer for this Port—in which Capacity he has given as universal Satisfaction as any person in the United States. he is well respected in this Town, bears a moral, honest irreproachable Character, and I believe every Person, who is not a seeker for that office sincerely wishes that he may be continued in it. The many applications made for Offices has induced him not to make any, but my long acquaintance with his Abilities, justly demands my making this application to you (unbeknown to him) that, if my any means I can be instrumental in rewarding his Merit, I shall only discharge a duty I owe to so worthy a Citizen—
I am dear Sir with sentiments / of Esteem your very / Humbl. Servt.
John Jenks